Citation Nr: 1105773	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  05-21 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a neck disability, to 
include as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to January 1998.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois 
that denied service connection for a neck disability.  In April 
2009, this matter was remanded by the Board for further 
development.

During the course of the appeal, the Veteran's claims file was 
transferred to the RO in Jackson, Mississippi.  


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
Veteran's neck disability was incurred in or aggravated by his 
active service, or that any arthritis of the spine manifested to 
a compensable degree within one year following his separation 
from service, or that any neck disability is proximately due to 
or the result of any disease or injury incurred in or aggravated 
by service.


CONCLUSION OF LAW

Service connection for a neck disability is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1133, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Further, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

In January 2005, after the initial adjudication of the claim, the 
Veteran was notified of the evidence not of record that was 
necessary to substantiate the claim.  He was told that he needed 
to provide the names of any person, agency, or company who had 
additional records to help decide his claim.  He was informed 
that VA would review his claim and determine what additional 
information was needed to process his claim, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.

In March 2006, the veteran also was informed of the method for 
establishing initial disability ratings and effective dates.  
Although this last notice was after the initial denial, the AOJ 
readjudicated the claim based on all the evidence in June 2006.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was not 
precluded from participating effectively in the processing of his 
claims and the late notice did not affect the essential fairness 
of the decision.

Therefore, the Board finds that adequate notice was provided to 
the appellant prior to the transfer and certification of the 
Veteran's case to the Board and complied with the notice 
requirements.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA's duty to assist includes 
(1) obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records or 
other records relevant to active duty and VA or VA-authorized 
medical records; and, (4) providing medical examinations or 
obtaining medical opinions if necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2010).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or recurrent 
symptoms of a disability, (2) an in-service event, injury, or 
disease, (3) current disability may be associated with the in-
service event, and (4) there is insufficient evidence to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records relevant 
to the issue on appeal have been requested or obtained.  In 
response to the Veteran's claim that he received private 
chiropractic treatment relevant to his claim, in April 2009, the 
Board remanded the Veteran's claim and requested the RO to 
provide him with an authorization to request those private 
treatment records.  Pursuant to the Board's April 2009 remand, in 
October 2009 the RO provided the Veteran with VA Form 21-4142, 
Authorization and Consent to Release Information, to obtain 
private treatment records and informed the Veteran that he could 
obtain and submit those records to the RO.  However, that same 
month, the Veteran informed the RO that he had no additional 
information to submit in support of his claim.  While the 
Veteran's representative contends that he was not provided with 
VA Form 21-4142 with which to obtain his private treatment 
records pursuant to the Board's April 2009 remand, there is a 
presumption of regularity that public officers perform their 
duties correctly, fairly, in good faith, and in accordance with 
law and governing regulations and the law presumes the regularity 
of the administrative process.  Marsh v. Nicholson, 19 Vet. 
App. 381 (2005); Marsh v Nicholson, 19 Vet. App. 381 (2005); 
Crain v. Principi, 17 Vet. App. 182 (2003).  Thus, in the absence 
of objective evidence to the contrary, the Board concludes that 
the Veteran was provided with VA Form 21-4142 with which to 
request his private treatment records and that the duty to assist 
has been satisfied.  

A VA medical examination pertinent to the Veteran's claim was 
obtained in April 2006 and pursuant to the Board's April 2009 
remand in November 2009.  A review of those reports of 
examination reveals that all subjective and objective findings 
necessary for evaluation of the Veteran's claim were observed and 
recorded.  Thus, the examinations appear complete and adequate.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the 
Board finds that the AMC substantially complied with the Board's 
remand directives in further developing the Veteran's claim.  
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141 (1999).  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to this claim.  In sum, the Board finds the 
duty to assist and duty to notify provisions have been fulfilled 
and no further action is necessary under those provisions.

A claimant with active service may be granted service connection 
for a disease or disability either incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  Service incurrence will be 
presumed for arthritis if manifest to a degree of 10 percent or 
more within one year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Where 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  Lay 
assertions of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2010).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a nonservice-connected disability caused 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show that a current disability exists and that the 
current disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310 (2010).

The record before the Board contains service treatment records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when the 
Board has supported its decision with thorough reasons and bases 
regarding the relevant evidence).
Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for a neck disability.

The Veteran contends that he has a neck disability that is 
related to his service.  Specifically, he contends that his 
current neck problems arose in October 1994 when he was involved 
in an in-service motor vehicle accident in which he injured his 
neck and back.

The Veteran's service treatment records reflect that he was 
hospitalized in late October and early November 1994 for injuries 
sustained in a motor vehicle accident in which he "bumped the 
back of his head and blacked out." While his service treatment 
records indicate that the Veteran was treated for memory 
problems, shortness of breath, and lower back pain, those records 
do not show specific complaints or clinical findings related to 
the neck.  A November 1994 CT scan was negative for hemorrhages, 
fractures, and neurological abnormalities.  Subsequent service 
treatment records reflect occasional treatment for memory 
problems and lower back pain, which the Veteran attributed to the 
October 1994 motor vehicle accident.  Those records also show 
that in March 1996, he informed service medical providers that he 
was receiving "off-and-on" treatment from a civilian 
chiropractor "with good results."  His service treatment 
records are otherwise negative for any complaints, diagnoses, or 
treatment related to the Veteran's motor vehicle accident 
injuries.  Nor do those records contain other evidence of neck 
problems. 

VA medical records dated from May to November 2005 reflect that 
the Veteran was treated for complaints of neck and lower back 
pain and tenderness, which were exacerbated by sitting, standing, 
bending, and lying down.  On range of motion testing in August 
2005, the Veteran displayed cervical spine flexion that fell 
within normal limits but was accompanied by discomfort in the 
neck region extending into the left trapezoid.  It was noted that 
the Veteran flexed with his "head forward and to right rather 
than true flexion."  He was diagnosed with primary joint 
dysfunction in the cervical region, with no evidence of 
neurological involvement.  A VA medical record dated in November 
2005 indicates that the Veteran was advised to return to the 
chiropractic clinic for follow-up visits on an as-needed basis.
The Veteran was afforded a VA spine examination in April 2006, 
regarding his low back disability claim.  At that time, the 
Veteran reported that his low back problems had their onset in 
the in-service motor vehicle accident in which he sustained a 
concussion and back and neck injuries.  However, that report did 
not contain any clinical findings with respect to his neck.  Nor 
did the VA examiner render an opinion regarding the etiology of 
any current neck problems.  Accordingly, in April 2009 the Board 
remanded the Veteran's claim for an opinion as to whether his 
neck disability was related to his service.

Pursuant to the Board's April 2009 remand, the Veteran was 
afforded a VA spine examination in November 2009, at which time 
he presented with a history of a neck injury secondary to an in-
service motor vehicle accident.  An X-ray examination of the 
cervical spine was negative for any abnormalities.  The 
impression was that an examination of the Veteran's neck was 
without objective evidence of impairment at that time.  The 
examiner opined that the Veteran appeared to be a credible 
historian, but could not identify any objective evidence that he 
has a neck disability which is the direct and proximate result of 
the service-connected motor vehicle accident based upon the 
available evidence of record.  Upon review of the records, the 
examiner was unable to find any documentation of a neck injury in 
his service treatment records and opined that it is less likely 
as not that the Veteran has a neck disability which is the direct 
and proximate result of the service-related motor vehicle 
accident.  In the absence of supportive medical evidence, to 
opine otherwise would be resorting to mere speculation.  The 
examiner also opined that there was no medical evidence of record 
which would support the contention that the Veteran's current 
neck disability was either caused by or aggravated beyond its 
natural progression by his service-connected low back disability.

Although the examiner found that it is less likely as not that 
the Veteran's neck disability was related to his in-service motor 
vehicle accident and that, in the absence of supportive medical 
evidence, to opine otherwise would be resorting to mere 
speculation, an examiner's conclusion that a diagnosis or 
etiology opinion is not possible without resort to speculation is 
considered to be a medical conclusion just as much as a firm 
diagnosis or a conclusive opinion.  The Board may rely on such a 
conclusion if the examiner explains the basis for such an 
opinion, bases the opinion on sufficient facts or data, and 
clearly identifies precisely what facts cannot be determined.  
Additionally, the examiner may have an obligation to conduct 
research in the medical literature depending on the evidence in 
the record at the time of the examination.  Jones v. Shinseki, 23 
Vet. App. 382 (2010).  In the present case, the examiner stated 
that a nexus opinion for the neck disability would be speculative 
due to the lack of supportive medical documentation.  Therefore, 
the opinion indicates that the phrase without resort to 
speculation reflects the lack of sufficient facts or data upon 
which to relate the Veteran's neck disability to his service.  As 
previously stated, the Veteran indicated that he did not have any 
additional medical evidence to submit in support of his claim.  
Therefore, the Board finds that it is not at least as likely as 
not that the neck disability is related to his service.

The Veteran's post-service medical records are negative for any 
evidence of a neck disability or arthritis within one year of 
separation from active duty.  In fact, the post-service medical 
records are negative for a neck disability until many years after 
separation.  A significant lapse in time between service and 
post-service medical treatment may be considered as part of the 
analysis of a service connection claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  While the competent medical evidence 
shows that the Veteran now suffers from a neck disability, the 
preponderance of the evidence does not show that any current neck 
disability was incurred in or aggravated during service, or that 
any arthritis manifested within one year of separation from 
active duty.  Furthermore, the record includes a competent VA 
opinion that it is less likely as not that the Veteran's neck 
disability is the direct and proximate result of the in-service 
motor vehicle accident.  The examiner also opined that the 
Veteran's neck disability was not caused or aggravated by his 
service-connected low back disability.  The Board finds that the 
evidence of record weighs against such a finding.  In the absence 
of competent medical evidence linking any current neck disability 
to service, service connection must be denied.

The Board recognizes that the November 2009 VA examiner 
determined that there was no objective evidence that the Veteran 
has a neck disability.  However, the record shows that he had 
been previously diagnosed with a primary joint dysfunction in the 
cervical region, with no evidence of neurological involvement in 
August 2005.  Thus, notwithstanding the November 2009 VA 
examiner's findings, evidence of a current disability has been 
presented during the appeals period.  McClain v. Nicholson, 21 
Vet. App. 319 (2007); Gilpin v. West, 155 F.3d 1353 (Fed Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) 
(presence of a disability at the time of filing of a claim or 
during its pendency warrants a finding that the current 
disability requirement has been met, even if the disability 
resolves prior to the Board's adjudication of the claim).

The Veteran has attributed his neck disability to his service.  
However, as a layperson, the Veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. 
Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (layperson is generally not capable of opining on 
matters requiring medical knowledge).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the Veteran's statements may be competent to 
support a claim for service connection where the events or the 
presence of a disability or symptoms of a disability are subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a) (2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, the nature of the Veteran's neck disability is 
not subject to lay diagnosis.  The Veteran can report that he had 
neck pain.  That is a subjective symptom and not readily 
identifiable or apparent as a clinical disorder in the way that 
varicose veins may be observed, objectively.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  The Veteran does not have the medical 
expertise to discern the nature of any current neck diagnoses nor 
does he have the medical expertise to provide an opinion 
regarding the etiology.  In sum, the issue does not involve a 
simple diagnosis.  The Veteran is competent to report that he has 
been diagnosed with a neck disability, but, as noted, he is not 
competent to provide a medical opinion regarding its etiology.  
While the Veteran purports that his neck disability is related to 
his service, his statements alone are not competent to provide 
the medical nexus.  Thus, the Veteran's lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does not 
show that any neck disability was incurred in or aggravated by 
service, or that any arthritis manifested to a compensable degree 
within one year following the Veteran's separation from service, 
or that any neck disability is proximately due to or the result 
of any disease or injury incurred in or aggravated by service.  
Therefore, service connection for a neck disability, is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a neck disability is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


